Citation Nr: 0826608	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 until August 
1998. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.


FINDINGS OF FACT

1.  Sleep apnea was not demonstrated during service or for 
over six years thereafter. 

2.  The competent evidence does not demonstrate that the 
veteran's current sleep apnea is causally related to active 
service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to sleep apnea.  Just 
prior to discharge, the veteran indicated in a March 1998 
report of medical history that he did not have frequent 
trouble sleeping.  As such, the service treatment records 
fail to demonstrate that sleep apnea was incurred in active 
service. 

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current sleep apnea disorder 
is causally related to active service, for the reasons 
discussed below.

Although post-service evidence reflects a current diagnosis 
of sleep apnea, this evidence does not reflect complaints or 
treatment for this disability until 2004, six years following 
service.  In this regard, the Board notes that evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board has considered the statements of the veteran and 
his mother that his sleep apnea began while he was in active 
duty.  In this regard, the Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The veteran contends in his July 2006 notice of disagreement 
that his sleep apnea started during his military service.  In 
his January 2007 substantive appeal, he further states that 
while he was in active duty he was not aware that sleep apnea 
was an illness; he assumed that his sleeping condition was 
"normal."  The veteran indicates that he has had this 
disease since basic training at Fort Dix in 1978. 

In addition to the veteran's contention that his sleep apnea 
began in service, there is a statement from his mother 
included in the claims file which describes that upon return 
from basic training in 1978, the veteran experienced sleeping 
problems.  She further states that "when he did go to sleep 
he fell into a deep suffocating kinda sleep which you now 
call sleep apnea; when he came home on leave from basic 
training he would snore all night long and I would be 
disturbed and have to get up and go shake him." 

The Board has weighed the statements of the veteran and his 
mother against the absence of documented complaints or 
treatment for six years following active duty discharge and 
finds their more current recollections as to symptoms 
reportedly experienced in the past and made in connection 
with a claim for benefits as less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements or the 
statements of his mother. 

Moreover, the Board finds that the competent evidence does 
not otherwise show that the currently-diagnosed sleep apnea 
is causally related to the veteran's active service.  
Specifically, no medical professional has established a 
relationship between the veteran's current sleep apnea and 
active duty.  
The Board has also considered the statements of the veteran 
and his mother asserting a relationship between his 
currently-diagnosed sleep apnea and active duty service.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his mother are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings than to the veteran's statements and 
those of his mother.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, the Board acknowledges that the veteran has a current 
diagnosis of sleep apnea.  However, because there was no 
sleep apnea shown in service or for years thereafter, and in 
light of the absence of a medical nexus between his current 
complaints and active duty, and the amount of time that 
elapsed since military service without treatment, the claim 
is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in January 2006 that fully 
addressed all of the notice elements and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The veteran has submitted 
private treatment records. 

While the veteran was not provided a VA examination with 
respect to his sleep apnea claim, given the absence of in-
service evidence of sleep apnea, no evidence of the disorder 
for many years after separation, and no competent evidence of 
a nexus between service and the veteran's claim, a remand for 
a VA examination is not warranted.

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

Service connection for sleep apnea is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


